REVOLVING LINE OF CREDIT AGREEMENT

by and between

BIOTIME, INC.
as “Borrower”

and

ALFRED D. KINGSLEY
as “Lender”





Dated as of March 27, 2001





TABLE OF CONTENTS


1.       General Definitions......................................................................................1

2.       Draws and Disbursements..................................................................................2

3.       Terms of Payment.........................................................................................4

4.       Warrant..................................................................................................5

5.       Events of Default........................................................................................5

6.       Remedies On Default......................................................................................6

7.       Representations and Warranties of Borrower...............................................................6

8.       Affirmative Covenants....................................................................................8

9.       Fees and Charges of Attorneys and Others.................................................................9

10.      Maximum Permitted Interest..............................................................................10

11.      Governing Law...........................................................................................10

12.      Successors and Assigns..................................................................................10

13.      Entire Agreement; Amendment.............................................................................10

14.      Survival................................................................................................10

15.      Notices.................................................................................................10

16.      Delays and Omissions....................................................................................11

17.      Rules of Construction...................................................................................11

18.      Severability............................................................................................12

19.      Counterparts............................................................................................12




i




REVOLVING LINE OF CREDIT AGREEMENT

     This Revolving Line of Credit Agreement (“Credit Agreement”) is made and
entered into as of March 27, 2001, by and between Alfred D. Kingsley (“Lender”),
and BioTime, Inc., a California corporation (“Borrower”).


RECITALS

Borrower has requested a credit facility consisting of a revolving line of
credit, and Lender is willing to make the requested credit facility to Borrower,
but only upon the terms, and subject to the conditions, contained herein.

AGREEMENT

Now, therefore, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

      1.1   General Definitions. The following words shall have the following
meanings:

               1.1.1   “Business Day” means any day that is not a Saturday, a
Sunday, or a day on which banks are required, or permitted, to be closed in the
State of New York.

               1.1.2   “Credit Facility” means the right of Borrower to borrow
up to $1,000,000 from Lender under the terms and conditions of this Credit
Agreement and the Note.

               1.1.3   “Debtor Relief Law” means the Bankruptcy Code of the
United States of America, as amended, or any other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief law affecting the rights of
creditors generally.

               1.1.4   “Event of Default” or “Events of Default” means any of
the events specified in Section 5, 2.

               1.1.5   “Loan” means the loans made by Lender to Borrower
pursuant to this Credit Agreement, and evidenced by the Note.

               1.1.6   “Loan Documents” means this Credit Agreement, the Note,
the Warrant Agreement, and all other agreements, instruments, and documents in
favor of Lender, now or hereafter executed by or on behalf of Borrower and
delivered to Lender in connection with this Credit Agreement or in connection
with any of the transactions contemplated hereby.


1



               1.1.7   “Maturity Date” means the earlier of (i) March 31, 2002,
and (ii) such date on which Borrower shall have received an aggregate of
$2,000,000 through (A) the sale of capital stock, (B) the collection of license
fees, signing fees, milestone fees, or similar fees under Borrower’s Exclusive
License Agreement with Abbott Laboratories, Exclusive License Agreement with
Horus, B.V., or under any other present or future agreement pursuant to which
Borrower grants one or more licenses to use Borrower’s patents or technology,
(C) funds borrowed from other lenders, or (D) any combination of sources under
clauses (A) through (C).

               1.1.8   “Note” means the promissory note, of even date, in the
form attached as EXHIBIT A, evidencing the Loan to be executed concurrently with
this Credit Agreement.

               1.1.9   “Warrant” means the stock purchase warrant issued under
the Warrant Agreement attached as EXHIBIT B, entitling the holder thereof to
purchase common shares of the Borrower.

      1.2    Draws and Disbursements.

               1.2.1   Maximum Loan Amount. On the terms and conditions set
forth in this Credit Agreement, Lender shall make available to Borrower the
Credit Facility, as a revolving line of credit in a principal amount not to
exceed at any one time One Million Dollars ($1,000,000), less all amounts of
principal prepaid or required to be prepaid under Section 3.2.1 of this Credit
Agreement (the “Maximum Loan Amount”).

               1.2.2   Draw Period. Borrower may request from Lender advances of
funds (“Draws”) under the Credit Facility from the date of this Agreement until
March 1, 2002 (the “Draw Period”). As amounts drawn by Borrower hereunder are
repaid, they may be reborrowed subject to the terms and conditions of this
Credit Agreement; provided, that at no time shall the aggregate principal amount
of Loans outstanding under this Credit Agreement exceed the Maximum Loan Amount.
The Draw Period may be terminated by Borrower at any time by written notice to
Lender. Subject to the terms and conditions of this Credit Agreement, and
provided that no Event of Default has occurred, Lender shall make advances to
Borrower upon request as provided in this Section 2. Upon the occurrence of an
Event of, one of Lender’s remedies includes Lender’s right to terminate the Draw
Period and Borrower’s right to make Draws under this Credit Agreement.

               1.2.3   Increments. Draws must be in increments of not less than
One Hundred Thousand Dollars ($100,000), or the remaining amount available under
the Credit Facility, whichever is less.

               1.2.4   Use of Funds. All funds borrowed under this Credit
Agreement will be used as working capital to pay Borrower expenses arising in
the ordinary course of business.

              1.2.5    Disbursement Procedures.


2



                       2.5.1   Borrower hereby appoints its Chief Executive
Officer, President, and Chief Financial Officer as the officers authorized to
make Draws under this Credit Agreement during the Draw Period. Any one of such
officers (the “Authorized Officers”) is authorized to make Draws. Lender, at its
sole option, may require that all requests for Loan funds be in writing, signed
by an Authorized Officer, in a form acceptable to Lender. Facsimile documents
may be accepted by Lender as originals. Any Draw by an Authorized Officer shall
constitute an ongoing representation and warranty by Borrower that at the time
of request for or payment of any Draw no Event of Default has occurred.

                       2.5.2   Draws shall be paid according to the Authorized
Officer’s instructions, except that checks representing Loan funds shall always
be made payable to Borrower, and wire transfers shall only be permitted if
Borrower has authorized payment into the account into which the funds are to be
deposited. The appointment of the above-named Authorized Officer(s) shall remain
in full force and effect until written notice of revocation of appointment
signed by the Chief Executive Officer or Chief Financial Officer of Borrower has
been received by Lender.

                       2.5.3   Lender shall advance Loan funds available under
the Credit Facility in accordance with Borrower’s Draws within four (4) Business
Days after the receipt of the Draw.

                      2.5.4   Each Draw shall be accompanied by the certificates
required by Section 2.6.

                      2.5.5   Borrower shall indemnify and hold Lender harmless
from loss or liability of any kind arising from or related to any action or
inaction taken by Lender in good faith in reliance upon instructions received
from any Authorized Officer.

               1.2.6    Conditions Precedent. The following conditions must be
satisfied before Lender shall be obligated to disburse Loan funds to Borrower
pursuant to a Draw:

                      2.6.1   Due execution. Lender shall have received duly
originals of this Credit Agreement and all other Loan Documents.

                       2.6.2   Approvals. Lender shall have received evidence
satisfactory to it that all consents and approvals which are necessary for, or
required as a condition of, the validity and enforceability of this Credit
Agreement and all other Loan Documents have been obtained and are in full force
and effect.

                      2.6.3   Representations and Warranties Correct. All of
Borrower’s representations and warranties contained in this Credit Agreement and
in any other Loan Document shall be true and correct in all material respects on
the date the Loan funds are disbursed, and Borrower shall have delivered to
Lender a certificate executed by an Authorized Officer to such effect.

                       2.6.4   No Event of Default. No Event of Default shall
have occurred, and Borrower shall have delivered to Lender a certificate
executed by an Authorized Officer to such effect.


3



                       2.6.5   Independent Verification. Borrower must provide
for Lender’s review and acceptance such documentation as may be required by
Lender to ensure Borrower is in compliance with the terms and conditions of this
Credit Agreement, including, without limitation, resolutions of Borrower’s board
of directors or a duly constituted and authorized committee thereof, certified
by the secretary or an assistant secretary of the corporation, authorizing the
execution and delivery of this Agreement and the other Loan Documents and
performance of Borrower’s obligations hereunder and thereunder.

                       2.6.6   Warrant. Prior to the initial Draw under this
Credit Agreement, Borrower must have executed the Warrant Agreement and issued
the Warrant to Lender.

                       2.6.7   Closing Costs. Borrower must have paid all
attorneys’ fees incurred by Lender in connection the preparation, execution, and
delivery of the Loan Documents, and all reports and notices required to be filed
by Lender or its affiliates under the Securities Exchange Act of 1934, as
amended, in connection with this Agreement and Lender’s receipt of the Warrant.

      1.3    Terms of Payment.

                      1.3.1   Interest. Interest shall accrue and be payable at
the rate of 10% per annum on the outstanding principal balance of the Loan.
Interest shall accrue from the date of each disbursement of principal pursuant
to a Draw. Accrued interest shall be paid with principal on the Maturity Date.
Interest will be charged on that part of outstanding principal of the Loan which
has not been paid and shall be calculated on the basis of a 360-day year and a
30-day month.

                       1.3.2   Payment of Principal. The outstanding principal
balance of the Loan, together with accrued interest, shall be paid in full on
the Maturity Date.

                       3.2.1   Mandatory Prepayment of Principal. In the event
that Borrower receives, in the aggregate, an amount of funds in excess of
$1,000,000 but less than $2,000,000 from (A) the sale of capital stock, (B) the
collection of license fees, signing fees, milestone fees, or similar fees under
Borrower’s Exclusive License Agreement with Abbott Laboratories, Exclusive
License Agreement with Horus, B.V., or under any other present or future
agreement pursuant to which Borrower grants one or more licenses to use
Borrower’s patents or technology, (C) funds borrowed from other lenders, or (D)
any combination of sources under clauses (A) through (C), Borrower shall use the
funds in excess of $1,000,000 to prepay principal, plus accrued interest, within
two business days after such funds are received by Borrower, and the amount of
principal so prepaid shall reduce the Maximum Loan Amount.

                       3.2.2   Optional Prepayment of Principal. Borrower may
prepay principal, with accrued interest, at any time and the amount of principal
so prepaid shall be available for further Draws by Borrower during the Draw
Period to the extent that the prepayment of principal was not required under
Section 3.2.1.


4



               1.3.3   Default Interest Rate; Late Payment Charge. In the event
that any payment of principal or interest is not paid within five (5) days from
on the date on which the same is due and payable, such payment shall continue as
an obligation of the Borrower, and interest thereon from the due date of such
payment and interest on the entire unpaid balance of the Loan shall accrue until
paid in full at the lesser of (i) fifteen percent (15%) per annum, or (ii) the
highest interest rate permitted under applicable law (the “Default Rate”). From
and after the Maturity Date or upon acceleration of the Note, the entire unpaid
principal balance of the Loan with all unpaid interest accrued thereon, and any
and all other fees and charges then due at such maturity, shall bear interest at
the Default Rate.

               1.3.4   Date of Payment. If the date on which a payment of
principal or interest on the Loan is due is a day other than a Business Day,
then payment of such principal or interest need not be made on such date but may
be made on the next succeeding Business Day.

               1.3.5   Application of Payments. All payments shall be applied
first to costs of collection, next to late charges or other sums owing Lender,
next to accrued interest, and then to principal, or in such other order or
proportion as Lender, in its sole discretion, may determine.

               1.3.6   Currency. All payments shall be made in United States
Dollars.

     1.4    Warrant. As consideration for Lender making Credit Faculty available
to Borrower, Borrower will issue and deliver Lender a Warrant to purchase fifty
thousand (50,000) common shares, no par value of Borrower. The exercise price of
the Warrant will be $8.31.

     1.5   Events of Default. The following shall constitute Events of Default:
(a) the default of Borrower in the payment of any interest or principal due
under this Credit Agreement or the Note; (b) the failure of Borrower to perform
or observe any other term or provision of, or covenant, agreement, or obligation
under, this Credit Agreement or any other Loan Document; (c) any act, omission,
or other event that constitutes an “Event of Default” under the Note; (d) any
representation or warranty of Borrower contained in this Credit Agreement or in
any other Loan Document, or in any certificate delivered by Borrower pursuant to
this Credit Agreement or any other Loan Document, is false or misleading in any
material respect when made or given; (e) Borrower becoming the subject of any
order for relief in a proceeding under any Debtor Relief Law; (f) Borrower
making an assignment for the benefit of creditors; (g) Borrower applying for or
consenting to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for it or for all or any part of
its property or assets; (h) the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for Borrower, or for
all or any part of the property or assets of Borrower, without the application
or consent Borrower if such appointment continues undischarged or unstayed for
sixty (60) calendar days; (i) Borrower instituting or consenting to any
proceeding under any Debtor Relief Law with respect to Borrower, or all or any
part of its property or assets, or the institution of any similar case or
proceeding without the consent of Borrower, if such case or proceeding continues
undismissed or unstayed for sixty (60) calendar days; (j) the dissolution or
liquidation of Borrower, or the winding-up of the business or affairs of
Borrower; (k) the taking of any action by Borrower to initiate any of the
actions described in clauses (f) through (j) of this paragraph; (l) the issuance
or levy of any judgment, writ, warrant of attachment or execution or similar
process against all or any material part of the property or assets of Borrower
if such process is not released, vacated or fully bonded within sixty (60)
calendar days after its issue or levy; or (m) any breach or default by Borrower
under its Exclusive License Agreement with Abbott Laboratories, its Exclusive
License Agreement with Horus, B.V., or under any loan agreement, promissory
note, or other instrument evidencing indebtedness payable to a third party.


5



     1.6   Remedies On Default. Upon the occurrence of an Event of Default, at
Lender’s option, all unpaid principal and accrued interest, and all other
amounts payable under this Credit Facility and any other Loan Document shall
become immediately due and payable without presentment, demand, notice of
non-payment, protest, or notice of non-payment. Lender also shall have all other
rights, powers, and remedies available under this Credit Agreement and the Note
or any other Loan Document, or accorded by law or at equity. All rights, powers,
and remedies of Lender may be exercised at any time by Lender and from time to
time after the occurrence of an Event of Default. All rights, powers, and
remedies of Lender in connection with this Credit Agreement and the Note and any
Loan Document are cumulative and not exclusive and shall be in addition to any
other rights, powers, or remedies provided by law or equity.

      1.7    Representations and Warranties of Borrower. Borrower represents and
warrants to Lender the following:

               1.7.1   Organization; Capitalization. Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
state of California and has all requisite corporate power and authority to own
its property and to carry on its business as now being conducted.

               1.7.2   Authority; Enforceability. Borrower has the power and
authority to execute and deliver this Credit Agreement and each of the other
Loan Documents, and to perform all of Borrower’s obligations under this Credit
Agreement and the other Loan Documents. This Credit Agreement and each of the
other Loan Agreements is the valid and binding agreement and obligation of
Borrower, enforceable in accordance with its respective terms, except to the
extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally. There are no corporate, contractual, statutory,
regulatory, judicial, or other restrictions of any kind upon the power and
authority of Borrower to execute and deliver this Credit Agreement or any other
Loan Document, and to consummate the transactions contemplated by this Credit
Agreement and the other Loan Documents, including, without limitation: (a) the
payment of all principal and interest that may become due on the Loan; and (b)
the issuance of the Warrant and common shares issuable upon the exercise of the
Warrant. No action, approval or consent by, or notice to or filing with, any
federal, state, municipal or other governmental department, commission, agency,
regulatory authority, or court is necessary to make this Credit Agreement or the
other Loan Documents the valid agreements binding upon Borrower in accordance
with their respective terms, or to consummate the transactions contemplated by
this Credit Agreement and the other Loan Documents.

               1.7.3   No Conflict. The execution and delivery of this Credit
Agreement and the other Loan Documents, and the consummation of the transactions
contemplated by this Credit Agreement and the other Loan Documents, do not and
will not (a) violate any provisions of (i) any rule, regulation, statute, or
law, or (ii) the terms of any order, writ or decree of any court or judicial or
regulatory authority or body, or (iii) the Articles of Incorporation or Bylaws
of Borrower, and (b) conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any
contract, mortgage, lien, lease, agreement, debenture or instrument to which
Borrower or any Subsidiary is a party, or which is or purports to be binding
upon Borrower, any Subsidiary, or upon any of their respective properties, and
(c) result in the creation or imposition of any lien, charge or encumbrance upon
any of the assets or properties of Borrower or any Subsidiary.


6



               1.7.4   Warrant and Warrant Shares. The Warrant, when issued
pursuant to this Credit Agreement, will be a duly authorized, valid, and binding
obligation of Borrower, enforceable in accordance with its terms. When issued
and sold upon the exercise of the Warrant in accordance with its terms, the
common shares of the Borrower will be validly issued and outstanding, fully paid
and non-assessable.

               1.7.5   Accuracy of Information. Borrower has delivered to Lender
a copy of Borrower’s financial statements for the year ended on December 31,
2000, as will be included in its Form 10-K for such fiscal year, its annual
report on Form 10-K for the fiscal year ended December 31, 1999, and quarterly
report on Form 10-Q for the fiscal quarter and nine months ended September 30,
2000, and Form 8-K (the “Disclosure Documents”). The financial statements
contained in the Disclosure Documents were prepared in accordance with generally
accepted accounting principles, consistently applied, and accurately reflect the
financial condition and results of operations of Borrower at and as of the dates
reported. All financial information and other information contained in the
Disclosure Documents was true and correct in all material respects when such
reports were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and in the case of the financial statements for the fiscal year
ended December 31, 2000, is true and correct in all material respects on the
date of this Credit Agreement, except for changes arising from operations in the
ordinary course of business since December 31, 2000.


               1.7.6   Taxes. Borrower has filed when due all federal, state and
local income tax returns and has filed when due all other returns with respect
to taxes which are required to be filed with the Internal Revenue Service and
the appropriate authorities of the jurisdictions where business is transacted by
them. All items and entries provided for or reflected in such returns are
correct and are made on a proper basis. All amounts, if any, required to be
paid, as shown on such returns, have been paid. None of such tax returns has
been audited. There are no suits, actions, claims, or investigations, inquiries
or proceedings now pending against Borrower in respect of taxes, governmental
charges or assessments, nor are there any matters under discussion with any
governmental authority relating to taxes, governmental charges or assessments
asserted by any such authority.

               1.7.7   Litigation. Except as disclosed in the Disclosure
Documents, there are no lawsuits, arbitration proceedings, administrative
proceedings, actions or claims pending or threatened against Borrower. No fine,
penalty or other sanction has been imposed by any federal, state, local or
municipal court, judicial, administrative or regulatory body or authority
against Borrower. There is no outstanding order, writ, injunction or degree of
any court, administrative agency or governmental body or arbitration tribunal
against or affecting Borrower or any of its respective properties, assets,
business or prospects.

     1.8   Affirmative Covenants. During the Draw Period, and until such time as
the entire principal balance and accrued interest on the Loan, and all other
amounts payable by Borrower under this Credit Agreement or any other Loan
Document have been paid in full, Borrower shall comply with the following
covenants and agreements:

               1.8.1   Furnish Information. Borrower will, at Lender’s request,
furnish information to Lender relating to Borrower’s business and financial
affairs and permit Lender to examine Borrower’s books and records.


7



               1.8.2   Other Documents. Borrower will execute all other
documents as Lender may reasonably require in connection with this Credit
Agreement and Note in order to perfect its lien or security interest in any of
the collateral for the loan, or otherwise to give effect to the terms and
conditions of the loan or guaranty for the loan.

               1.8.3   Comply with Terms and Conditions. Borrower will comply
with all terms and conditions of all other Loan Documents.


               1.8.4   Financial Reports. Borrower will file with the Securities
and Exchange Commission, when due, all quarterly reports, annual reports,
current reports, and other documents required pursuant to the Exchange Act and
within 5 days of the date such reports and other documents are so required to be
filed, to mail to Lender a copy of such reports.

               1.8.5   Limitation on Dividends and Other Distributions by
Borrower. Borrower shall not declare or pay any dividend or other distribution
of cash, other property, or evidences of indebtedness, on account of or with
respect to any shares of capital stock.

               1.8.6   Insurance. Borrower will, and will cause its
Subsidiaries, to maintain insurance with responsible carriers against such risks
and in such amounts as is customarily carried by similar businesses with such
deductible as are customarily carried by similar businesses of similar size,
including, without limitation, property and casualty loss, workers’ compensation
and interruption of business insurance.

      1.9    Fees and Charges of Attorneys and Others. In the event that Lender
employs attorneys, accountants, appraisers, consultants, or other professional
assistance, including the services of any such person who is a direct employee
of Lender, in connection with any of the following, then, the reasonable amount
of costs, expenses, and fees incurred by Lender shall be payable on demand.
Lender may, at its option, add the amount of such costs, expenses, and
reasonable fees to the principal amount of the Loan. Lender thereafter may
charge interest on such amount at the interest rate then applicable to the
principal. Costs, expenses, and reasonable fees of professionals covered by this
provision include such charges for the following:

               1.9.1   The preparation, modification, or renewal of this Credit
Agreement and the Note, or any other documentation incident to the loan
transaction;

               1.9.2   Any litigation, dispute, proceeding or action, whether
instituted by Lender, Borrower, or any other person, relating to the Note,
including representation of Lender in any bankruptcy, insolvency, or
reorganization case or proceeding instituted by or against Borrower, and any
attempt by Lender to enforce any rights against Borrower;

               1.9.3  In the event of any controversy, claim, or dispute
relating to the Note or this Agreement, including but not limited to any action
to construe or enforce the terms of the loan obligations, the prevailing party
shall be entitled to recover its reasonable costs, expenses, and reasonable
attorney fees;


8



               1.9.4  In the event of bankruptcy or insolvency proceedings
(whether state or federal) instituted by or against Borrower or involving the
Borrower or Property of the Borrower, the Lender may recover all costs,
expenses, and reasonable attorney fees incurred to protect or defend Lender’s
rights under the Note, and other documents underlying the loan transactions
whether such costs, expenses, and attorney fees be contractual or bankruptcy
related, including costs, expenses, and attorney fees for meetings, sessions,
matters, proceedings and litigation involving issues solely distinct to federal
bankruptcy law, rules and proceedings as well as other federal and state
litigation and proceedings;

               1.9.5   The inspection, verification, protection, collection,
processing, sale, liquidation, or disposition of security given for the Note;

               1.9.6   The preparation and filing of all reports required to be
filed by Lender under the Exchange Act during the term of this Credit Agreement
in connection with the ownership, acquisition, or disposition of the Warrant,
common shares, or other equity securities issued by Borrower.

     1.10    Maximum Permitted Interest. No provision of this Credit Agreement
or any other Loan Document, or any transaction related thereto, shall be
construed or so operate as to require the Borrower to pay interest at a greater
rate than the maximum allowed by applicable state or federal law. Should any
interest or other charges paid or payable by the Borrower in connection with the
Loan result in the computation or earning of interest in excess of the maximum
allowed by applicable state or federal law, then any and all such excess shall
be and the same is hereby waived by Lender, and any and all such excess paid
shall be credited automatically against and in reduction of the outstanding
principal balance due of the Loan, and the portion of said excess which exceeds
such principal balance shall be paid by Lender to the Borrower.

      1.11    Governing Law. This Credit Agreement shall be construed and
governed in all respects by the laws of the State of California.

     1.12    Successors and Assigns. The provisions of this Credit Agreement
shall inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of Borrower and Lender.

     1.13   Entire Agreement; Amendment. This Credit Agreement and the other
Loan Documents constitute the full and entire understanding and agreement among
the parties with regard to the subject matter thereof. This Credit Agreement and
any term of this Credit Agreement may be amended, waived, discharged or
terminated only by a written instrument signed by the party to be charged.

     1.14   Survival. Borrower’s representations and warranties contained in
this Credit Agreement shall survive the funding of each Draw and any
investigation made by any party until the Maturity Date.


9



     1.15    Notices. All notices and other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
given four (4) days after being deposited in the United States mail, certified
postage prepaid, return receipt requested, or when delivered by hand, by
messenger or express air freight service, in any case addressed as follows:


         To Lender:                         Alfred D. Kingsley
                                            277 Park Avenue
                                            New York, NY 10017
                                            FAX:  (212) 350-5253


         To Borrower:                       BioTime, Inc.
                                            935 Pardee Street
                                            Berkeley, California 94710
                                            Attention: Paul Segall, Chief Executive Officer
                                            FAX:  (510) 845-7914

                                            with a copy to:
                                            Richard S. Soroko, Esq.
                                            Lippenberger, Thompson, Welch, Soroko & Gilbert LLP
                                            201 Tamal Vista, Blvd.
                                            Corte Madera, California  94925


Any party may change its address for the purpose of this Section 15 by giving
notice to each other party in accordance with this Section 15.

     1.16   Delays and Omissions. No delay or omission to exercise any right,
power, or remedy accruing to Lender, upon any breach or default of Borrower
under this Credit Agreement or any other Loan Document, shall impair any such
right, power, or remedy of Lender, nor shall it be construed to be a waiver of,
or an acquiescence in, any such breach or default or any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of Lender of any breach or default by Borrower under this
Credit Agreement or any other Loan Document, or any waiver of any provisions or
conditions of this Credit Agreement or any other Loan Document by Lender, must
be made in writing, and shall be effective only to the extent specifically set
forth in such writing. All remedies either under this Agreement or by law and
otherwise afforded to any party shall be cumulative and not alternative.

      1.17    Rules of Construction.

               1.17.1   Titles and Subtitles. The titles or headings of the
Sections and paragraphs of this Credit Agreement are for convenience of
reference only and are not to be considered in construing this Credit Agreement.


10



               1.17.2   Singular; Plural. Whenever appropriate in this
Agreement, terms in the singular form shall include the plural (and vice versa)
and any gender form shall include all others.

               1.17.3   Section Headings. Section headings are for the
convenience of the parties and do not form a part of this Agreement.

               1.17.4   Sections and Other References. References in this
Agreement to sections, paragraphs, and exhibits are references to articles,
sections, and paragraphs in this Agreement and schedules and exhibits attached
to this Agreement unless specified otherwise.


     1.18   Severability. If one or more provisions of this Credit Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Credit Agreement and the balance of this Credit
Agreement shall be interpreted as if each such unenforceable provision were so
excluded, and the balance of this Credit Agreement as so interpreted shall be
enforceable in accordance with its terms.

      1.19    Counterparts. This Credit Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


11



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.




BORROWER:                           BIOTIME, INC.


                                    By          /s/ Paul E. Segall
                                         -------------------------------------------


                                    Title     Chief Executive Officer
                                         -------------------------------------------


                                    By         /s/ Victoria Bellport
                                         -------------------------------------------


                                    Title     Chief Financial Officer
                                         -------------------------------------------




LENDER:                                 /s/ Alfred D. Kingsley
                                    ------------------------------------------------
                                            Alfred D. Kingsley


12




EXHIBIT A

REVOLVING CREDIT NOTE




$1,000,000                                                                                                         March 27, 2001


     FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California
corporation (Borrower”) hereby promises to pay to the order of Alfred D.
Kingsley (“Lender”) the principal sum of ONE MILLION DOLLARS ($1,000,000) or
such lesser amount as may from time to time be outstanding as the Loan pursuant
to that certain Revolving Line of Credit Agreement, of even date, between
Borrower and Lender (the “Credit Agreement”), together with interest on the
unpaid balance of the Loan at the rate or rates hereinafter set forth. This
Revolving Credit Note is the Note described in the Credit Agreement. All
capitalized terms not otherwise defined in this Note shall have the meanings
defined in the Credit Agreement.


1.      1.1   Terms of Payment.

              1.1.1   Interest Rate. Interest shall accrue and be payable at the
rate of 10% per annum on the outstanding principal balance of the Loan. Interest
shall accrue from the date of each disbursement of principal pursuant to a Draw.
Accrued interest shall be paid with principal. Interest will be charged on that
part of outstanding principal of the Loan which has not been paid and shall be
calculated on the basis of a 360-day year and a 30-day month.

               1.1.2   Payments of Principal. The outstanding principal balance
of the Loan, together with accrued interest, shall be paid in full on the
Maturity Date. “Maturity Date” means the earlier of (i) March 31, 2002, and (ii)
such date on which Borrower shall have received an aggregate of $2,000,000
through (A) the sale of capital stock, (B) the collection of license fees,
signing fees, milestone fees, or similar fees under Borrower’s Exclusive License
Agreement with Abbott Laboratories, Exclusive License Agreement with Horus,
B.V., or under any other present or future agreement pursuant to which Borrower
grants one or more licenses to use Borrower’s patents or technology, (C) funds
borrowed from other lenders, or (D) any combination of sources under clauses (A)
through (C).

               1.1.3   Mandatory Prepayment of Principal. In the event that
Borrower receives, in the aggregate, an amount of funds in excess of $1,000,000
but less than $2,000,000 from sources described in clauses (A) through (C) of
paragraph (b) of this Section 1, Borrower shall use the funds in excess of
$1,000,000 to prepay principal, plus accrued interest, within two business days
after such funds are received by Borrower, and the amount of principal so
prepaid shall not be available for further Draws by Borrower during the Draw
Period.

              1.1.4   Optional Prepayment of Principal. Borrower may prepay
principal, with accrued interest, at any time and the amount of principal so
prepaid shall be available for further Draws by Borrower during the Draw Period
to the extent that the prepayment of principal was not required under paragraph
(c) of this Section 1.


1



              1.1.5   Default Interest Rate. In the event that any payment of
principal or interest is not paid within five (5) days from on the date on which
the same is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the “Default Rate”). From and after the Maturity
Date or upon acceleration of the Note, the entire unpaid principal balance of
the Loan with all unpaid interest accrued thereon, and any and all other fees
and charges then due at such maturity, shall bear interest at the Default Rate.

               1.1.6   Date of Payment. If the date on which a payment of
principal or interest on the Loan is due is a day other than a Business Day,
then payment of such principal or interest need not be made on such date but may
be made on the next succeeding Business Day.

              1.1.7   Application of Payments. All payments shall be applied
first to costs of collection, next to late charges or other sums owing Lender,
next to accrued interest, and then to principal, or in such other order or
proportion as Lender, in its sole discretion, may determine.

              1.1.8   Currency. All payments shall be made in United States
Dollars.

     1.2   Events of Default. The following shall constitute Events of Default:
1.2.1 the default of Borrower in the payment of any interest or principal due
under this Note or the Credit Agreement; 1.2.2 the failure of Borrower to
perform or observe any other term or provision of this Note, or any term,
provision, covenant, or agreement in the Credit Agreement or any other Loan
Document; 1.2.3 any act, omission, or other event that constitutes an “Event of
Default” under the Credit Agreement; 1.2.4 any representation or warranty of
Borrower contained in the Credit Agreement or in any other Loan Document, or in
any certificate delivered by Borrower pursuant to the Credit Agreement or any
other Loan Document, is false or misleading in any material respect when made or
given; 1.2.5 Borrower becoming the subject of any order for relief in a
proceeding under any Debtor Relief Law (as defined below); 1.2.6 Borrower making
an assignment for the benefit of creditors; 1.2.7 Borrower applying for or
consenting to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for it or for all or any part of
its property or assets; 1.2.8 the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, or similar officer for
Borrower, or for all or any part of the property or assets of Borrower, without
the application or consent Borrower, if such appointment continues undischarged
or unstayed for sixty (60) calendar days; 1.2.9 Borrower instituting or
consenting to any proceeding under any Debtor Relief Law with respect to
Borrower or all or any part of its property or assets, or the institution of any
similar case or proceeding without the consent of Borrower, if such case or
proceeding continues undismissed or unstayed for sixty (60) calendar days;
1.2.10 the dissolution or liquidation of Borrower, or the winding-up of the
business or affairs of Borrower; 1.2.11 the taking of any action by Borrower to
initiate any of the actions described in clauses (f) through (j) of this
paragraph; 1.2.12 the issuance or levy of any judgment, writ, warrant of
attachment or execution or similar process against all or any material part of
the property or assets of Borrower if such process is not released, vacated or
fully bonded within sixty (60) calendar days after its issue or levy; or (m) any
breach or default by Borrower under its Exclusive License Agreement with Abbott
Laboratories, its Exclusive License Agreement with Horus, B.V., or under any
loan agreement, promissory note, or other instrument evidencing indebtedness
payable to a third party. As used in this Note, the term “Debtor Relief Law”
means the Bankruptcy Code of the United States of America, as amended, or any
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief law affecting the rights of creditors generally.


2



     1.3   Remedies On Default. Upon the occurrence of an Event of Default, at
Lender’s option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of non-payment.
Lender also shall have all other rights, powers, and remedies available under
the Credit Agreement and any other Loan Document, or accorded by law or at
equity. All rights, powers, and remedies of Lender may be exercised at any time
by Lender and from time to time after the occurrence of an Event of Default. All
rights, powers, and remedies of Lender in connection with this Note and any
other Loan Document are cumulative and not exclusive and shall be in addition to
any other rights, powers, or remedies provided by law or equity.

      1.4    Miscellaneous.

              1.4.1   Borrower and all guarantors and endorsers of this Note
severally waive (i) presentment, demand, protest, notice of dishonor, and all
other notices; (ii) any release or discharge arising from any extension of time,
discharge of a prior party, release of any or all of the security for this Note,
and (iii) any other cause of release or discharge other than actual payment in
full of all indebtedness evidenced by or arising under this Note.

              1.4.2   No delay or omission of Lender to exercise any right,
whether before or after an Event of Default, shall impair any such right or
shall be construed to be a waiver of any right or default, and the acceptance of
any past-due amount at any time by the Lender shall not be deemed to be a waiver
of the right to require prompt payment when due of any other amounts then or
thereafter due and payable. The Lender shall not be deemed, by any act or
omission, to have waived any of Lender’s rights or remedies under this Note
unless such waiver is in writing and signed by Lender and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.

              1.4.3   Lender may accept, indorse, present for payment, and
negotiate checks marked “payment in full” or with words of similar effect
without waiving Lender’s right to collect from Borrower the full amount owed by
Borrower.

              1.4.4   Time is of the essence under this Note. Upon any Event of
Default, the Lender may exercise all rights and remedies provided for in this
Note and by law, including, but not limited to, the right to immediate payment
in full of this Note.

              1.4.5   The rights and remedies of the Lender as provided in this
Note, in the Credit Agreement and in law or equity, shall be cumulative and
concurrent, and may be pursued singularly, successively, or together at the sole
discretion of the Lender, and may be exercised as often as occasion therefor
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or a release of any such right or remedy.

              1.4.6   It is expressly agreed that if this Note is referred to an
attorney or if suit is brought to collect this Note or any amount due under this
Note, or to enforce or protect any rights conferred upon Lender by this Note
then Borrower promises and agrees to pay on demand all costs, including without
limitation, reasonable attorneys’ fees, incurred by Lender in the enforcement of
Lender’s rights and remedies under this Note, and such other agreements.


3



              1.4.7  The terms, covenants, and conditions contained in this Note
shall be binding upon the heirs, executors, administrators, successors, and
assigns of Borrower, and each of them, and shall inure to the benefit of the
heirs, executors, administrators, successors and assigns of Lender.

              1.4.8  This Note shall be construed under and governed by the laws
of the State of California without regard to conflicts of law.

              1.4.9   No provision of this Note shall be construed or so operate
as to require the Borrower to pay interest at a greater rate than the maximum
allowed by applicable state or federal law. Should any interest or other charges
paid or payable by the Borrower in connection with this Note or the Loan result
in the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


4




BORROWER:  BIOTIME, INC.


                           By _____________________________________________

                           Title ___________________________________________


                           By _____________________________________________

                           Title ___________________________________________



5




EXHIBIT B

--------------------------------------------------------------------------------

Warrant Agreement

Dated as of March 27, 2001

--------------------------------------------------------------------------------

6



      WARRANT AGREEMENT, dated as of March 27, 2001, between BioTime, Inc., a
California corporation (the “Company”), and Alfred D. Kingsley (the “Lender”).


     The Company proposes to issue a Common Share Purchase Warrant, as
hereinafter described (the “Warrants”), to purchase up to an aggregate of 50,000
of its Common Shares, no par value (the “Common Stock”) (the shares of Common
Stock issuable upon exercise of the Warrants being referred to herein as the
“Warrant Shares”), in connection with the Revolving Line of Credit Agreement of
even date (the “Credit Agreement”), between the Company and the Lender..


     In consideration of the foregoing and for the purpose of defining the terms
and provisions of the Warrant and the respective rights and obligations
thereunder of the Company and each registered owner of the Warrant (the
“Holder”), the Company and the Lender hereby agree as follows:


     SECTION 1.   Issuance of Warrants; Term of Warrants. Concurrently with the
execution and delivery of this Agreement and the Credit Agreement, the Company
is issuing and delivering to the Lender a Warrant to purchase 50,000 Warrant
Shares, which Warrant shall be represented by a certificate in substantially the
form of Exhibit A hereto. Subject to the terms of this Agreement, a Holder of
any of such Warrant (including any Warrants into which the Warrant may be
divided) shall have the right, which may be exercised at any time prior to 5:00
p.m., New York Time on March 26, 2006 (the “Expiration Date”), to purchase from
the Company the number of fully paid and nonassessable Warrant Shares which the
Holder may at the time be entitled to purchase upon exercise of any of such
Warrant.


      SECTION 2.    Transferability and Form of Warrant.

              2.1   Registration. The Warrant shall be numbered and shall be
registered on the books of the Company (the “Warrant Register”) as issued. The
Company and the Warrant Agent (if appointed) shall be entitled to treat the
Holder of any Warrant as the owner in fact thereof for all purposes and shall
not be bound to recognize any equitable or other claim or interest in such
Warrant on the part of any other person, and shall not be liable for any
registration of transfer of any Warrant which is registered or to be registered
in the name of a fiduciary or the nominee of a fiduciary unless made with the
actual knowledge that a fiduciary or nominee is committing a breach of trust in
requesting such registration or transfer, or with such knowledge of such facts
that its participation therein amounts to bad faith. The Warrant shall initially
be registered in the name of the Lender.

              2.2   Restrictions on Exercise and Transfer. The Warrant may not
be exercised, sold, pledged, hypothecated, transferred or assigned, in whole or
in part, unless a registration statement under the Securities Act of 1933, as
amended (the “Act”), and under any applicable state securities laws is effective
therefor or, an exemption from such registration is then available. Any
exercise, sale, pledge, hypothecation, transfer, or assignment in violation of
the foregoing restriction shall be deemed null and void and of no binding
effect. The Company shall be entitled to obtain, as a condition precedent to its
issuance of any certificates representing Warrant Shares or any other securities
issuable upon any exercise of the Warrant, a letter or other instrument from the
Holder containing such covenants, representations or warranties by such Holder
as reasonably deemed necessary by Company to effect compliance by the Company
with the requirements of applicable federal and/or state securities laws.


1



              2.3   Transfer. Subject to Section 2.2, the Warrant shall be
transferable only on the Warrant Register upon delivery thereof duly endorsed by
the Holder or by his duly authorized attorney or representative, or accompanied
by proper evidence of succession, assignment or authority to transfer, which
endorsement shall be guaranteed by a bank or trust company or a broker or dealer
which is a member of the National Association of Securities Dealers, Inc. In all
cases of transfer by an attorney, the original power of attorney, duly approved,
or a copy thereof, duly certified, shall be deposited and remain with the
Company (or the Warrant Agent, if appointed). In case of transfer by executors,
administrators, guardians or other legal representatives, duly authenticated
evidence of their authority shall be produced, and may be required to be
deposited and remain with the Company (or the Warrant Agent, if appointed) in
its discretion. Upon any registration of transfer, the Company shall execute and
deliver (or if appointed, the Warrant Agent shall countersign and deliver) a new
Warrant or Warrants to the persons entitled thereto.

              2.4 Form of Warrant. The text of the Warrant and of the Purchase
Form shall be substantially as set forth in Exhibit A attached hereto. The price
per Warrant Share and the number of Warrant Shares issuable upon exercise of
each Warrant are subject to adjustment upon the occurrence of certain events,
all as hereinafter provided. The Warrants shall be executed on behalf of the
Company by its Chairman of the Board, President or one of its Vice Presidents,
under its corporate seal reproduced thereon attested by its Secretary or
Assistant Secretary. The signature of any such officers on the Warrants may be
manual or facsimile, provided, however, that the signature of any such officers
must be manual until such time as a Warrant Agent is appointed.

              Warrants bearing the manual or facsimile signatures of individuals
who were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any one of them shall have ceased to
hold such offices prior to the delivery of such Warrants or did not hold such
offices on the date of this Agreement.

              In the event that the Company shall appoint a Warrant Agent to act
on its behalf in connection with the division, transfer, exchange or exercise of
Warrants, the Warrants issued after the date of such appointment shall be dated
as of the date of countersignature thereof by the Warrant Agent upon division,
exchange, substitution or transfer. Until such time as the Company shall appoint
a Warrant Agent, Warrants shall be dated as of the date of execution thereof by
the Company either upon initial issuance or upon division, exchange,
substitution or transfer.


     SECTION 3.   Countersignature of Warrants. In the event that the Company
shall appoint a Warrant Agent to act on its behalf in connection with the
division, transfer, exchange or exercise of Warrants, the Warrants issued after
the date of such appointment shall be countersigned by the Warrant Agent (or any
successor to the Warrant Agent then acting as warrant agent) and shall not be
valid for any purpose unless so countersigned. Warrants may be countersigned,
however, by the Warrant Agent (or by its successor as warrant agent hereunder)
and may be delivered by the Warrant Agent, notwithstanding that the persons
whose manual or facsimile signatures appear thereon as proper officers of the
Company shall have ceased to be such officers at the time of such
countersignature, issuance or delivery. The Warrant Agent (if so appointed)
shall, upon written instructions of the Chairman of the Board, the President, an
Executive or Senior Vice President, the Treasurer or the Controller of the
Company, countersign, issue and deliver Warrants entitling the Holders thereof
to purchase not more than 50,000 Warrant Shares (subject to adjustment pursuant
to Section 10 hereof) and shall countersign and deliver Warrants as otherwise
provided in this Agreement.


2



     SECTION 4.   Exchange of Warrant Certificates. Each Warrant certificate may
be exchanged, at the option of the Holder thereof, for another Warrant
certificate or Warrant certificates in different denominations entitling the
Holder or Holders thereof to purchase a like aggregate number of Warrant Shares
as the certificate or certificates surrendered then entitle each Holder to
purchase. Any Holder desiring to exchange a Warrant certificate or certificates
shall make such request in writing delivered to the Company at its principal
office (or, if a Warrant Agent is appointed, the Warrant Agent at its principal
office) and shall surrender, properly endorsed, the certificate or certificates
to be so exchanged. Thereupon, the Company (or, if appointed, the Warrant Agent)
shall execute and deliver to the person entitled thereto a new Warrant
certificate or certificates, as the case may be, as so requested, in such name
or names as such Holder shall designate.


     SECTION 5.    Exercise of Warrants; Listing.

              5.1   Exercise of Warrants. A Warrant may be exercised upon
surrender of the certificate or certificates evidencing the Warrants to be
exercised, together with the form of election to purchase on the reverse thereof
duly filled in and signed, which signature shall be guaranteed by a bank or
trust company or a broker or dealer which is a member of the National
Association of Securities Dealers, Inc., to the Company at its principal office
(or if appointed, the principal office of the Warrant Agent) and upon payment of
the Warrant Price (as defined in and determined in accordance with the
provisions of Sections 9 and 10 hereof) to the Company (or if appointed, to the
Warrant Agent for the account of the Company), for the number of Warrant Shares
in respect of which such Warrants are then exercised. Payment of the aggregate
Warrant Price (defined in Section 9 herein) shall be made in cash or by
certified or bank cashier’s check.


3



     Subject to Section 6 hereof, upon the surrender of the Warrant and payment
of the Warrant Price as aforesaid, the Company (or if appointed, the Warrant
Agent) shall cause to be issued and delivered with all reasonable dispatch to or
upon the written order of the Holder and in such name or names as the Holder may
designate, a certificate or certificates for the number of full Warrant Shares
so purchased upon the exercise of such Warrant, together with cash, as provided
in Section 11 hereof, in respect of any fractional Warrant Shares otherwise
issuable upon such surrender. Such certificate or certificates shall be deemed
to have been issued and any person so designated to be named therein shall be
deemed to have become a holder of record of such Warrant Shares as of the date
of the surrender of such Warrants and payment of the Warrant Price, as
aforesaid. The rights of purchase represented by the Warrant shall be
exercisable, at the election of the Holder thereof, either in full or from time
to time in part and, in the event that a certificate evidencing the Warrant is
exercised in respect of less than all of the Warrant Shares purchasable on such
exercise at any time prior to the date of expiration of the Warrant, a new
certificate evidencing the unexercised portion of the Warrant will be issued,
and the Warrant Agent (if so appointed) is hereby irrevocably authorized to
countersign and to deliver the required new Warrant certificate or certificates
pursuant to the provisions of this Section and Section 3 hereof, and the
Company, whenever required by the Warrant Agent (if appointed), will supply the
Warrant Agent with Warrant certificates duly executed on behalf of the Company
for such purpose.


              5.2  Listing of Shares on Securities Exchange; Exchange Act
Registration. The Company will promptly use its best efforts to cause the
Warrant Shares to be listed, subject to official notice of issuance, on all
national securities exchanges on which the Common Stock is listed and whose
rules and regulations require such listing, as soon as possible following the
date hereof.

              The Company will promptly notify the Holders in the event that the
Company plans to register the Warrants with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).


     SECTION 6.   Payment of Taxes. The Company will pay all documentary stamp
taxes, if any, attributable to the initial issuance of Warrant Shares upon the
exercise of Warrants; provided, however, that the Company shall not be required
to pay any tax or taxes which may be payable in respect of any transfer involved
in the issue or delivery of any Warrant or certificates for Warrant Shares in a
name other than that of the registered Holder of such Warrants.


     SECTION 7.   Mutilated or Missing Warrants. In case any of the certificates
evidencing the Warrants shall be mutilated, lost, stolen or destroyed, the
Company may in its discretion issue and deliver (and, if appointed, the Warrant
Agent shall countersign and deliver) in exchange and substitution for and upon
cancellation of the mutilated Warrant certificate, or in lieu of and
substitution for the Warrant certificate lost, stolen or destroyed, a new
Warrant certificate of like tenor, but only upon receipt of evidence reasonably
satisfactory to the Company and the Warrant Agent (if so appointed) of such
loss, theft or destruction of such Warrant and an indemnity or bond, if
requested, also reasonably satisfactory to them. An applicant for such a
substitute Warrant certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company (or the Warrant
Agent, if so appointed) may prescribe.


4



      SECTION 8.    Reservation of Warrant Shares; Purchase and Cancellation of
Warrants.

               8.1   Reservation of Warrant Shares. There have been reserved,
and the Company shall at all times keep reserved, out of its authorized Common
Stock, a number of shares of Common Stock sufficient to provide for the exercise
of the rights of purchase represented by the outstanding Warrants and any
additional Warrants issuable hereunder. The Transfer Agent for the Common Stock
and every subsequent transfer agent for any shares of the Company’s capital
stock issuable upon the exercise of any of the rights of purchase aforesaid will
be irrevocably authorized and directed at all times to reserve such number of
authorized shares as shall be required for such purpose. The Company will keep a
copy of this Agreement on file with the Transfer Agent for the Common Stock and
with every subsequent transfer agent for any shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrants. The Warrant Agent, if appointed, will be irrevocably authorized to
requisition from time to time from such Transfer Agent the stock certificates
required to honor outstanding Warrants upon exercise thereof in accordance with
the terms of this Agreement. The Company will supply such Transfer Agent with
duly executed stock certificates for such purposes and will provide or otherwise
make available any cash which may be payable as provided in Section 11 hereof.
The Company will furnish such Transfer Agent a copy of all notices of
adjustments and certificates related thereto, transmitted to each Holder
pursuant to subsection 10.3 hereof.

               8.2  Purchase of Warrants by the Company. The Company shall have
the right, except as limited by law, other agreements or herein, with the
consent of the Holder, to purchase or otherwise acquire Warrants at such times,
in such manner and for such consideration as it may deem appropriate.

               8.3   Cancellation of Warrants. In the event the Company shall
purchase or otherwise acquire Warrants, the same shall thereupon be cancelled
and retired. The Warrant Agent (if so appointed) shall cancel any Warrant
surrendered for exchange, substitution, transfer or exercise in whole or in
part.


     SECTION 9.   Warrant Price. Subject to any adjustments required by Section
10 hereof, the price per share at which Warrant Shares shall be purchasable upon
exercise of a Warrant (as to any particular Warrant, the “Warrant Price”) shall
be Eight Dollars and Thirty-One Cents ($8.31) per share.


     SECTION 10.   Adjustment of Warrant Price and Number of Warrant Shares. The
number and kind of securities purchasable upon the exercise of each Warrant and
the Warrant Price shall be subject to adjustment from time to time upon the
happening of certain events, as hereinafter defined.


               10.1   Adjustments. The number of Warrant Shares purchasable upon
the exercise of each Warrant and the Warrant Price shall be subject to
adjustment as follows:

                         10.1.1   In the event that the Company shall (i) pay a
dividend in shares of Common Stock or make a distribution in shares of Common
Stock, (ii) subdivide its outstanding shares of Common Stock, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock or (iv) reclassify or change (including a change to the right to receive,
or a change into, as the case may be (other than with respect to a merger or
consolidation pursuant to the exercise of appraisal rights), shares of stock,
other securities, property, cash or any combination thereof) its Common Stock
(including


5



any such reclassification or change in connection with a consolidation or merger
in which the Company is the surviving corporation), the number of Warrant Shares
purchasable upon exercise of each Warrant immediately prior thereto shall be
adjusted so that the Holder of each Warrant shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company or other
property which he would have owned or have been entitled to receive after the
happening of any of the events described above, had such Warrant been exercised
immediately prior to the happening of such event or any record date with respect
thereto. An adjustment made pursuant to this paragraph (a) shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.


                         10.1.2   In case the Company shall issue rights,
options or warrants to all holders of its outstanding Common Stock, without any
charge to such holders, entitling them to subscribe for or purchase shares of
Common Stock at a price per share which is lower at the record date mentioned
below than the then current market price per share of Common Stock (as defined
in paragraph (d) below), the number of Warrant Shares thereafter purchasable
upon the exercise of each Warrant shall be determined by multiplying the number
of Warrant Shares theretofore purchasable upon exercise of each Warrant by a
fraction, of which the numerator shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights, options or warrants plus the
number of additional shares of Common Stock offered for subscription or purchase
in connection with such rights, options or warrants, and of which the
denominator shall be the number of shares of Common Stock outstanding on the
date of issuance of such rights, options or warrants plus the number of shares
which the aggregate offering price of the total number of shares of Common Stock
so offered would purchase at the current market price per share of Common Stock
at such record date. Such adjustment shall be made whenever such rights, options
or warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

                         10.1.3   In case the Company shall distribute to all
holders of its shares of Common Stock, (including any distribution made in
connection with a merger in which the Company is the surviving corporation),
evidences of its indebtedness or assets (excluding cash, dividends or
distributions payable out of consolidated earnings or earned surplus and
dividends or distributions referred to in paragraph (a) above) or rights,
options or warrants, or convertible or exchangeable securities containing the
right to subscribe for or purchase shares of Common Stock (excluding those
referred to in paragraph (b) above), then in each case the number of Warrant
Shares thereafter purchasable upon the exercise of each Warrant shall be
determined by multiplying the number of Warrant Shares theretofore purchasable
upon the exercise of each Warrant by a fraction, of which the numerator shall be
the then current market price per share of Common Stock (as defined in paragraph
(d) below) on the date of such distribution, and of which the denominator shall
be the then current market price per share of Common Stock, less the then fair
value (as determined by the Board of Directors of the Company or, in the case of
Warrants held by the Lender, an independent investment banker which shall be
mutually agreeable to the parties, whose determination, in each case, shall be
conclusive) of the portion of the assets or evidences of indebtedness so
distributed or of such subscription rights, options or warrants, or of such
convertible or exchangeable securities applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made, and shall
become effective on the date of distribution retroactive to the record date for
the determination of shareholders entitled to receive such distribution.


6



                         10.1.4   For the purpose of any computation under
paragraphs (b) and (c) of this Section, the current market price per share of
Common Stock at any date shall be the average of the daily last sale prices for
the 20 consecutive trading days ending one trading day prior to the date of such
computation. The closing price for each day shall be the last reported sales
price regular way or, in case no such reported sale takes place on such day, the
average of the closing bid and asked prices regular way for such day, in each
case on the principal national securities exchange on which the shares of Common
Stock are listed or admitted to trading or, if not so listed or admitted to
trading, the last sale price of the Common Stock on the Nasdaq Stock Market or
any comparable system. If the current market price of the Common Stock cannot be
so determined, the Board of Directors of the Company shall reasonably determine
the current market price on the basis of such quotations as are available.

                         10.1.5   No adjustment in the number of Warrant Shares
purchasable hereunder shall be required unless such adjustment would require an
increase or decrease of at least one percent (1%) in the number of Warrant
Shares purchasable upon the exercise of each Warrant; provided, however, that
any adjustments which by reason of this paragraph (e) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment. All calculations shall be made with respect to the number of Warrant
Shares purchasable hereunder, to the nearest tenth of a share and with respect
to the Warrant Price payable hereunder, to the nearest whole cent.

                          10.1.6   Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant is adjusted, as herein provided,
the Warrant Price payable upon exercise of each Warrant shall be adjusted by
multiplying such Warrant Price immediately prior to such adjustment by a
fraction, of which the numerator shall be the number of Warrant Shares
purchasable upon the exercise of each Warrant immediately prior to such
adjustment, and of which the denominator shall be the number of Warrant Shares
purchasable immediately thereafter.

                          10.1.7   No adjustment in the number of Warrant Shares
purchasable upon the exercise of each Warrant need be made under paragraphs (b)
and (c) if the Company issues or distributes to each Holder of Warrants the
rights options, warrants, or convertible or exchangeable securities, or
evidences of indebtedness or assets referred to in those paragraphs which each
Holder of Warrants would have been entitled to receive had the Warrants been
exercised prior to the happening of such event or the record date with respect
thereto. No adjustment need be made for a change in the par value of the Warrant
Shares.

                         10.1.8   For the purpose of this subsection 10.1, the
term “shares of Common Stock” shall mean (i) the class of stock designated as
the Common Stock of the Company at the date of this Agreement, or (ii) any other
class of stock resulting from successive changes or reclassifications of such
shares consisting solely of changes in par value, or from par value to no par
value, or from no par value to par value. In the event that at any time, as a
result of an adjustment made pursuant to paragraph (a) above, the Holders shall
become entitled to purchase any securities of the Company other than shares of
Common Stock, thereafter the number of such other shares so purchasable upon
exercise of each Warrant and the Warrant Price of such shares shall be subject
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Shares contained in
paragraphs (a) through (i), inclusive, and the provisions of Section 5 and
subsections 10.2 through 10.5, inclusive, with respect to the Warrant Shares,
shall apply on like terms to any such other securities.


7



                         10.1.9   Upon the expiration of any rights, options,
warrants or conversion or exchange privileges, if any thereof shall not have
been exercised, the Warrant Price and the number of Warrant Shares purchasable
upon the exercise of each Warrant shall, upon such expiration, be readjusted and
shall thereafter be such as it would have been had it been originally adjusted
(or had the original adjustment not been required, as the case may be) as if (A)
the only shares of Common Stock so issued were the shares of Common Stock, if
any, actually issued or sold upon the exercise of such rights, options, warrants
or conversion or exchange rights and (B) such shares of Common Stock, if any,
were issued or sold for the consideration actually received by the Company upon
such exercise plus the aggregate consideration, if any, actually received by the
Company for the issuance, sale or grant of all such rights, options, warrants or
conversion or exchange rights whether or not exercised.

               10.2    Voluntary Adjustment by the Company. The Company may at
its option, at any time during the term of the Warrants, reduce the then current
Warrant Price to any amount deemed appropriate by the Board of Directors of the
Company.

               10.3   Notice of Adjustment. Whenever the number of Warrant
Shares purchasable upon the exercise of each Warrant or the Warrant Price of
such Warrant Shares is adjusted, as herein provided, the Company shall, or in
the event that a Warrant Agent is appointed, the Company shall cause the Warrant
Agent promptly to, mail by first class, postage prepaid, to each Holder notice
of such adjustment or adjustments. Such notice shall set forth the number of
Warrant Shares purchasable upon the exercise of each Warrant and the Warrant
Price of such Warrant Shares after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.

               10.4    No Adjustment for Dividends. Except as provided in
subsection 10.1, no adjustment in respect of any dividends shall be made during
the term of a Warrant or upon the exercise of a Warrant.

               10.5    Preservation of Purchase Rights Upon Merger,
Consolidation, etc. In case of any consolidation of the Company with or merger
of the Company into another corporation or in case of any sale, transfer or
lease to another corporation of all or substantially all the property of the
Company, the Company or such successor or purchasing corporation, as the case
may be, shall execute an agreement that each Holder shall have the right
thereafter, upon such Holder’s election, either (i) upon payment of the Warrant
Price in effect immediately prior to such action, to purchase upon exercise of
each Warrant the kind and amount of shares and other securities and property
(including cash) which he would have owned or have been entitled to receive
after the happening of such consolidation, merger, sale, transfer or lease had
such Warrant been exercised immediately prior to such action (such shares and
other securities and property (including cash) being referred to as the “Sale
Consideration”) or (ii) to receive, in cancellation of such Warrant (and in lieu
of paying the Warrant price and exercising such Warrant), the Sale Consideration
less a portion thereof having a fair market value (as reasonably determined by
the Company) equal to the Warrant Price (it being understood that, if the Sale
Consideration consists of more than one type of shares, other securities or
property, the amount of each type of shares, other securities or property to be
received


8



shall be reduced proportionately); provided, however, that no adjustment in
respect of dividends, interest or other income on or from such shares or other
securities and property shall be made during the term of a Warrant or upon the
exercise of a Warrant. The Company shall mail by first class mail, postage
prepaid, to each Holder, notice of the execution of any such agreement. Such
agreement shall provide for adjustments, which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Section 10. The
provisions of this subsection 10.5 shall similarly apply to successive
consolidations, mergers, sales, transfers or leases. The Warrant Agent (if
appointed) shall be under no duty or responsibility to determine the correctness
of any provisions contained in any such agreement relating to the kind or amount
of shares of stock or other securities or property receivable upon exercise of
Warrants or with respect to the method employed and provided therein for any
adjustments and shall be entitled to rely upon the provisions contained in any
such agreement.

                10.6   Statement on Warrants. Irrespective of any adjustments in
the Warrant Price or the number or kind of shares purchasable upon the exercise
of the Warrants, Warrants issued before or after such adjustment may continue to
express the same price and number and kind of shares as are stated in the
Warrants initially issuable pursuant to this Agreement.

      SECTION 11.   Fractional Interests. The Company shall not be required to
issue fractional Warrant Shares on the exercise of Warrants. If more than one
Warrant shall be presented for exercise in full at the same time by the same
Holder, the number of full Warrant Shares which shall be issuable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Shares purchasable on exercise of the Warrants so presented. If any
fraction of a Warrant Share would, except for the provisions of this Section 11,
be issuable on the exercise of any Warrant (or specified portion thereof), the
Company shall pay an amount in cash equal to the average of the daily closing
sale prices (determined in accordance with paragraph (d) of subsection 10.1) per
share of Common Stock for the 20 consecutive trading days ending one trading day
prior to the date the Warrant is presented for exercise, multiplied by such
fraction.



     SECTION 12.   No Rights as Shareholders; Notices to Holders. Nothing
contained in this Agreement or in any of the Warrants shall be construed as
conferring upon the Holders or their transferees the right to vote or to receive
dividends or to consent or to receive notice as shareholders in respect of any
meeting of shareholders for the election of directors of the Company or any
other matter, or any rights whatsoever as shareholders of the Company. If,
however, at any time prior to the expiration of the Warrants and prior to their
exercise, any of the following events shall occur:


               12.1.1   the Company shall declare any dividend payable in any
securities upon its shares of Common Stock or make any distribution (other than
a regular cash dividend, as such dividend may be increased from time to time, or
a dividend payable in shares of Common Stock) to the holders of its shares of
Common Stock; or

               12.1.2   the Company shall offer to the holders of its shares of
Common Stock on a pro rata basis any cash, additional shares of Common Stock or
other securities of the Company or any right to subscribe for or purchase any
thereof; or


9



                12.1.3   a dissolution, liquidation or winding up of the Company
(other than in connection with a consolidation, merger, sale, transfer or lease
of all or substantially all of its property, assets, and business as an
entirety) shall be proposed, then in any one or more of said events the Company
shall (a) give notice in writing of such event as provided in Section 14 hereof
and (b) if the Warrants have been registered pursuant to the Act, cause notice
of such event to be published once in The Wall Street Journal (national
edition), such giving of notice and publication to be completed at least 10 days
prior to the date fixed as a record date or the date of closing the transfer
books for the determination of the stockholders entitled to such dividend,
distribution, or subscription rights or for the determination of stockholders
entitled to vote on such proposed dissolution, liquidation or winding up or the
date of expiration of such offer. Such notice shall specify such record date or
the date of closing the transfer books or the date of expiration, as the case
may be. Failure to publish, mail or receive such notice or any defect therein or
in the publication or mailing thereof shall not affect the validity of any
action in connection with such dividend, distribution or subscription rights, or
such proposed dissolution, liquidation or winding up, or such offer.


        SECTION 13.   Appointment of Warrant Agent. At such time as the Company
shall register Warrants under the Act, the Company shall appoint a Warrant Agent
to act on behalf of the Company in connection with the issuance, division,
transfer and exercise of Warrants. At such time as the Company appoints a
Warrant Agent, the Company shall enter into a new Warrant Agreement with the
Warrant Agent pursuant to which all new Warrants will be issued upon
registration of transfer or division, which will reflect the appointment of the
Warrant Agent, as well as additional customary provisions as shall be reasonably
requested by the Warrant Agent in connection with the performance of its duties.
In the event that a Warrant Agent is appointed, the Company shall (i) promptly
notify the Holders of such appointment and the place designated for transfer,
exchange and exercise of the Warrants, and (ii) take such steps as are necessary
to insure that Warrants issued prior to such appointment may be exchanged for
Warrants countersigned by the Warrant Agent.


     SECTION 14.   Notices; Principal Office. Any notice pursuant to this
Agreement by the Company or by any Holder to the Warrant Agent (if so
appointed), or by the Warrant Agent (if so appointed) or by any Holder to the
Company, shall be in writing and shall be delivered in person, or mailed first
class, postage prepaid (a) to the Company, at its office, Attention: President
or (b) to the Warrant Agent, at its offices as designated at the time the
Warrant Agent is appointed. The address of the principal office of the Company
is 935 Pardee Street, Berkeley, California 94710. Each party hereto may from
time to time change the address to which notices to it are to be delivered or
mailed hereunder by notice to the other party.


                Any notice mailed pursuant to this Agreement by the Company or
the Warrant Agent to the Holders shall be in writing and shall be mailed first
class, postage prepaid, or otherwise delivered, to such Holders at their
respective addresses on the books of the Company or the Warrant Agent, as the
case may be.


     SECTION 15.   Successors. Except as expressly provided herein to the
contrary, all the covenants and provisions of this Agreement by or for the
benefit of the Company and the Lender shall bind and inure to the benefit of
their respective successors and permitted assigns hereunder.


10



     SECTION 16.   Merger or Consolidation of the Company. The Company will not
merge or consolidate with or into, or sell, transfer or lease all or
substantially all of its property to, any other corporation unless the successor
or purchasing corporation, as the case may be (if not the Company), shall
expressly assume, by supplemental agreement, the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.


     SECTION 17.   Investment Representations. Lender represents and warrants to
BioTime that:

                17.1.1   Lender has received and read the Company’s financial
statements for the year ended on December 31, 2000, as will be included in its
Form 10-K for such fiscal year, its annual report on Form 10-K for the fiscal
year ended December 31, 1999, and quarterly report on Form 10-Q for the fiscal
quarter and nine months ended September 30, 2000, and Form 8-K (the “Disclosure
Documents”). Lender is relying on the information provided in the Disclosure
Documents or otherwise communicated to Lender in writing by the Company. Lender
has not relied on any statement or representations inconsistent with those
contained in the Disclosure Documents. Lender has had a reasonable opportunity
to ask questions of and receive answers from the executive officers and
directors of the Company, or one or more of its officers, concerning the Company
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the information in
the Disclosure Documents. All such questions have been answered to Lender’s
satisfaction;

               17.1.2   Lender understands that the Warrant and the Warrant
Shares are being offered and sold without registration under the Act or
qualification under the California Corporate Securities Law of 1968, or under
the laws of other states, in reliance upon the exemptions from such registration
and qualification requirements for non-public offerings. Lender acknowledges and
understands that the availability of the aforesaid exemptions depends in part
upon the accuracy of certain of the representations, declarations and warranties
contained herein, which Lender hereby makes with the intent that they may be
relied upon by the Company and its officers and directors in determining
Lender’s suitability to acquire the Warrant. Lender understands and acknowledges
that no federal, state or other agency has reviewed or endorsed the offering of
the Warrant or the Warrant Shares or made any finding or determination as to the
fairness of the offering or completeness of the information in the Disclosure
Documents;

               17.1.3   Lender understands that the Warrant and the Warrant
Shares may not be offered, sold, or transferred in any manner, and the Warrant
may not be exercised, unless subsequently registered under the Act, or unless
there is an exemption from such registration available for such offer, sale or
transfer;

               17.1.4   Lender has such knowledge and experience in financial
and business matters to enable Lender to utilize the information contained in
the Disclosure Documents, or otherwise made available to Lender to evaluate the
merits and risks of an investment in the Warrant and the Warrant Shares and to
make an informed investment decision with respect thereto.

               17.1.5   Lender is acquiring the Warrant solely for Lender’s own
account and for long-term investment purposes, and not with a view to, or for
sale in connection with, any distribution of the Warrant or Warrant Shares; and


11



               17.1.6   Lender is an “accredited investor,” as such term is
defined in Regulation D promulgated under the Act.

     SECTION 18.    Registration Rights.

               18.1.1   The Company agrees, at its expense, upon written request
from the Lender, to register under the Act, the Warrant and the Warrant Shares
and to take such other actions as may be necessary to allow the Warrant and the
Warrant Shares to be freely tradable, without restrictions, in compliance with
all regulatory requirements. A written request for registration shall specify
the quantity of the Warrant Shares intended to be sold, the plan of distribution
and the identity of the sellers, which may include the Lender and assignees of
its rights hereunder (collectively, “Selling Securities Holders”), and whether
the registration shall be pursuant to an underwritten public offering or a
“shelf” registration pursuant to Rule 415 (or similar rule that may be adopted
by the Securities and Exchange Commission). The Company shall not be obligated
to file more than two such registration statements, other than registration
statements on Form S-3. The Company shall keep such registration statements
effective for a period of at least nine months, except that registration
statements on Form S-3 shall be kept effective for at least three years ( or
such lesser period as the parties may agree, but in no event beyond the
completion of the distribution or distributions being made pursuant thereto).
The Company shall utilize Form S-3 if it qualifies for such use. The Company
shall make all filings required with respect to the registration statements and
will use its best efforts to cause such filings to become effective, so that the
Warrant and Warrant Shares being registered shall be registered or qualified for
sale under the securities or blue sky laws of such jurisdictions as shall be
reasonably appropriate for distribution of the Warrant and Warrant Shares
covered by the registration statement. The Company will furnish to the Selling
Securities Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act and such
other related documents as the Selling Securities Holders may reasonably request
in order to effect the sale of the Warrant and Warrant Shares. To effect any
offering pursuant to a registration statement under this Section, the Company
shall enter into an agreement containing customary representations and
warranties, and indemnification and contribution provisions, all for the benefit
of Selling Securities Holders, and, in the case of an Underwritten public
offering. an underwriting agreement with an investment banking firm selected by
the Lender and reasonably acceptable to the Company, containing such customary
representations and warranties, and indemnification and contribution provisions.

               18.1.2   If, at any time, the Company proposes to register any of
its securities under the Act (otherwise than pursuant to paragraph 18(a) above
or on a Form S-8 if such form cannot be used for registration of the Warrant or
Warrant Shares pursuant to its terms), the Company shall, as promptly as
practicable, give written notice to the Lender. The Company shall include in
such registration statement the Warrant and any Warrant Shares proposed to be
sold by the Selling Securities Holders. Notwithstanding the foregoing, if the
offering of the Company’s securities is to be made through underwriters, the
Company shall not be required to include the Warrant and Warrant Shares if and
to the extent that the managing underwriter reasonably believes in good faith
that such inclusion would materially adversely affect such offering unless the
Selling Securities Holders agree to postpone their sales until 10 days after the
distribution is completed.


12



               18.1.3   The Company shall pay the cost of the registration
statements filed pursuant to this Agreement, including without limitation all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws (including counsel’s fees and expenses in connection therewith),
printing expenses, messenger and delivery expenses, internal expenses of the
Company, listing fees and expenses, and fees and expenses of the Company’s
counsel, independent accountants and other persons retained or employed by the
Company. Selling Securities Holders shall pay any underwriters discounts
applicable to the Warrant and Warrant Shares.

     SECTION 19.   Legends. The Warrants and Warrant Shares issued pursuant to
this Agreement shall bear an appropriate legend, conspicuously disclosing the
restrictions on exercise and transfer under Section 2.2 of this Agreement until
the same are registered for sale under the Act. The Company agrees that upon the
sale of the Warrant and Warrant Shares pursuant to a registration statement or
an exemption, upon the presentation of the certificates containing such a legend
to it’s transfer agent, it will remove such legend. The Company further agrees
to remove the legend at such time as registration under the Act shall no longer
be required.


     SECTION 20.   Applicable Law. This Agreement and each Warrant issued
hereunder shall be governed by and construed in accordance with the laws of the
State of California, without giving effect to principles of conflict of laws.


     SECTION 21.   Benefits of this Agreement. Nothing in this Agreement shall
be construed to give to any person or corporation other than the Company, the
Warrant Agent (if appointed) and the Holders any legal or equitable right,
remedy or claim under this Agreement; but this Agreement shall be for the sole
and exclusive benefit of the Company, the Warrant Agent and the Holders of the
Warrants.


     SECTION 22.   Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.


      SECTION 23.    Captions. The captions of the Sections and subsections of
this Agreement have been inserted for convenience only and shall have no
substantive effect.

13



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, all as of the day and year first above written.

                             BIOTIME, INC.


        By:
                                          Name: Paul Segall, Ph.D
                                   
                                       Title: Chairman and Chief Executive
Officer

Attest:

By:
   Name: Judith Segall
   Title: Secretary

                             Alfred D. Kingsley

14




EXHIBIT A

           THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES LAWS. THIS WARRANT MAY
NOT BE EXERCISED, SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED EXCEPT
UNDER AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


VOID AFTER 5:00 P.M. NEW YORK TIME, March 26, 2006



Certificate No.____                                                                        Warrant to Purchase
                                                                                          [Insert number of Shares]
                                                                                          -------------------------
                                                                                           Shares of Common Stock



BIOTIME, INC.
COMMON SHARE PURCHASE WARRANTS

     This certifies that, for value received, [Insert name of Holder] or
registered assigns (the “Holder”), is entitled to purchase from BioTime, Inc. a
California corporation (the “Company”), at a purchase price per share [Insert
Warrant Price determined pursuant to Sections 9 and 10 of the Warrant Agreement]
(the “Warrant Price”), the number of its Common Shares, no par value per share
(the “Common Stock”), shown above. The number of shares purchasable upon
exercise of the Common Share Purchase Warrants (the “Warrants”) and the Warrant
Price are subject to adjustment from time to time as set forth in the Warrant
Agreement referred to below. Outstanding Warrants not exercised prior to 5:00
p.m., New York time, on March 26, 2006 shall thereafter be void.

     Subject to restriction specified in the Warrant Agreement, Warrants may be
exercised in whole or in part by presentation of this Warrant Certificate with
the Purchase Form on the reverse side hereof duly executed, which signature
shall be guaranteed by a bank or trust company or a broker or dealer which is a
member of the National Association of Securities Dealers, Inc., and simultaneous
payment of the Warrant Price (or as otherwise set forth in Section 10.5) of the
Warrant Agreement at the principal office of the Company (or if a Warrant Agent
is appointed, at the principal office of the Warrant Agent). Payment of such
price shall be made in cash or by certified or bank cashier’s check. As provided
in the Warrant Agreement, the Warrant Price and the number or kind of shares
which may be purchased upon the exercise of the Warrant evidenced by this
Warrant Certificate are, upon the happening of certain events, subject to
modification and adjustment.

15



     This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of March 27, 2001 between the Company and Alfred D. Kingsley
and is subject to the terms and provisions contained in the Warrant Agreement,
to all of which the Holder of this Warrant Certificate by acceptance of this
Warrant Certificate consents. A copy of the Warrant Agreement may be obtained by
the Holder hereof upon written request to the Company. In the event that
pursuant to Section 13 of the Warrant Agreement a Warrant Agent is appointed and
a new warrant agreement entered into between the Company and such Warrant Agent,
then such new warrant agreement shall constitute the Warrant Agreement for
purposes hereof and this Warrant Certificate shall be deemed to have been issued
pursuant to such new warrant agreement.

     Upon any partial exercise of the Warrant evidenced by this Warrant
Certificate, there shall be issued to the Holder hereof a new Warrant
Certificate in respect of the shares of Common Stock as to which the Warrant
evidenced by this Warrant Certificate shall not have been exercised. This
Warrant Certificate may be exchanged at the office of the Company (or the
Warrant Agent, if appointed) by surrender of this Warrant Certificate properly
endorsed either separately or in combination with one or more other Warrant
Certificates for one or more new Warrant Certificates evidencing the right of
the Holder thereof to purchase the aggregate number of shares as were
purchasable on exercise of the Warrants evidenced by the Warrant Certificate or
Certificates exchanged. No fractional shares will be issued upon the exercise of
any Warrant, but the Company will pay the cash value thereof determined as
provided in the Warrant Agreement. This Warrant Certificate is transferable at
the office of the Company (or the Warrant Agent, if appointed) in the manner and
subject to the limitations set forth in the Warrant Agreement.

     The Holder hereof may be treated by the Company, the Warrant Agent (if
appointed) and all other persons dealing with this Warrant Certificate as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented hereby, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding, and until such transfer on
such books, the Company (and the Warrant Agent, if appointed) may treat the
Holder hereof as the owner for all purposes.

      Neither the Warrant nor this Warrant Certificate entitles any Holder to
any of the rights of a stockholder of the Company.

     [This Warrant Certificate shall not be valid or obligatory for any purpose
until it shall have been countersigned by the Warrant Agent.]*

16




DATED:

                                                     BIOTIME, INC.


(Seal)                                               By:________________________

                                                     Title:_____________________

Attest:____________________


[COUNTERSIGNED:

                                    ,
WARRANT AGENT


By:_________________________]*
         Authorized Signature

--------------------

*        To be part of the Warrant only after the appointment of a Warrant Agent pursuant to
         Section 13 of the Warrant Agreement.


17




PURCHASE FORM

(To be executed upon exercise of Warrant)




To BioTime, Inc.: The undersigned hereby irrevocably elects to exercise the
right of purchase represented by the within Warrant Certificate for, and to
purchase thereunder,     shares of Common Stock, as provided for therein, and
tenders herewith payment of the purchase price in full in the form of cash or a
certified or bank cashier’s check in the amount of $      .

Please issue a certificate or certificates for such shares of Common Stock in
the name of, and pay any cash for any fractional share to:



PLEASE INSERT SOCIAL SECURITY                        NAME
OR OTHER IDENTIFYING NUMBER                          (Please Print Name & Address)
OF ASSIGNEE


                                                     Address   ___________________________

                                                     Signature ___________________________

                                                              NOTE:       The above signature should correspond
                                                                          exactly with the name on the face of
                                                                          this Warrant Certificate or with the
                                                                          name of the assignee appearing in the
                                                                          assignment form below.


And, if said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the share purchasable
thereunder less any fraction of a share paid in cash.

18




ASSIGNMENT

(To be executed only upon assignment of Warrant Certificate)



      For value received,          hereby sells, assigns and transfers unto
         the within Warrant Certificate, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint         
attorney, to transfer said Warrant Certificate on the books of the within-named
Company, with full power of substitution in the premises.



Dated:___________________                                     ________________________________
                                                              NOTE:       The above signature should correspond
                                                                          exactly with the name on the face of
                                                                          this Warrant Certificate.






19

